Citation Nr: 1636624	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  06-37 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating for discogenic disc disease, C3-C4, C4-C5, C6-C7 in excess of 10 percent from February 24, 2004, to September 17, 2007; 20 percent from September 18, 2007, to May 25, 2009; and 30 percent since May 26, 2009.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to April 1978 and February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In November 2012, the Board dismissed the issues of entitlement service connection for posttraumatic stress disorder, degenerative joint disease of the cervical spine, a lumbar spine disorder, and gastritis and abdominal pain with nausea.  At that time, the Board remanded the issues of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 10, 2011, and entitlement to higher initial ratings for discogenic disc disease of the cervical spine for additional development.  The Board also remanded the issue of entitlement to an initial rating in excess of 50 percent prior to January 10, 2011, for major depressive disorder for the issuance of a statement of the case.

While on remand, in an August 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 70 percent rating for major depressive disorder and entitlement to a TDIU, effective February 24, 2004, the day following discharge from military service.  As February 24, 2004, is the earliest possible effective date, the decision satisfies the claim of entitlement to a TDIU prior to January 10, 2011, and thus, the issue is not before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Furthermore, while the AOJ did not issue a statement of the case pertaining to the issue of entitlement to a higher initial rating prior to January 10, 2011, for major depressive disorder, the Veteran subsequently withdrew all pending claims in a January 2015 statement.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
 

FINDING OF FACT

On January 20, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a January 2015 written statement, the Veteran withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


